                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

CHAD DAVIS,

                   Plaintiff,
      v.                                           Case No. 17-cv-256-pp

LORI DOEHLING,

                  Defendant.
______________________________________________________________________________

  ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                   (DKT. NO. 14) AND DISMISSING CASE
______________________________________________________________________________

      The plaintiff, who is representing himself, filed this lawsuit under 42

U.S.C. §1983, alleging that the defendant had violated his constitutional right

to adequate health care for his severe back pain. Dkt. No. 1. Although the

original complaint named Lori Doehling as a defendant, it did not allege that

she had any direct involvement in the purported constitutional violation. The

court directed the plaintiff to file an amended complaint properly identifying

the individuals who allegedly violated his constitutional rights. Dkt. No. 3. The

plaintiff complied; the amended complaint alleged the defendant’s direct

involvement in disregarding his severe pain and spinal problems, so the court

allowed him to proceed against the defendant on an Eighth Amendment claim

of deliberate indifference to his serious medical needs. Dkt. No. 5. at 2.

      The defendant has moved for summary judgment. Dkt. No. 14. The court

will grant the defendant’s motion.

                                        1
I.    Facts1

      The record is inconsistent regarding what caused the plaintiff to start

suffering back pain, and when.

      The amended complaint alleges that in 2010, while he was in the Kettle

Moraine Correctional Institution, the plaintiff started having pain in his low

back. Dkt. No. 4 at 1-2. The complaint says that he started getting medical

care for that pain at Kettle Moraine. Id. at 2. The plaintiff alleged that a short

time after he started obtaining medical care, he was released from Department

of Corrections’ custody, but then went back in, and while he was in the county

jail, the pain became worse. Id.

      In a health services request (HSR) the plaintiff submitted on February

13, 2013, while housed at Racine Correctional Institution, the plaintiff stated

that he had suffered a significant back injury while at Winnebago County Jail,

resulting in muscle spasms and lower back pain. Dkt. No 18-2 at 210. Yet

when he was seen by a nurse on April 20, 2012, while at Kettle Moraine, he

stated that his back pain stemmed from lifting weights. Dkt. No. 16 at ¶77;

Dkt. No. 18-2 at 44. In a letter to the defendant dated October 21, 2015, the


1
  These background facts are taken from the defendant’s proposed findings of
fact, dkt. no. 16, which the court considers undisputed because the plaintiff
did not respond to them. See Civil L.R. 56(b)(2)(B), (b)(4) (E.D. Wis.). The court
also has considered and included facts from the declarations of Michelle Smith,
dkt. no. 17, and Lori Doehling, dkt. no. 18. The court also relies on the facts in
the verified amended complaint, dkt. no. 4. See Beal v. Beller, 847 F.3d 897,
901 (7th Cir. 2017) (citing Ford v. Wilson, 90 F.3d 245, 246 (7th Cir. 1996) (“[A]
verified complaint is not just a pleading; it is also the equivalent of an affidavit
for purposes of summary judgment . . . .”).
                                         2
plaintiff asserted that he began experiencing his severe back pain in 2014 while

at Waupun Correctional Institution. Dkt. No. 18-2 at 177.

      Despite these inconsistencies, the record supports the inference that

before he was transferred to Redgranite Correctional Institution, where the

defendant was the health services manager for the institution’s health services

unit (HSU), the plaintiff was experiencing significant back pain and had been

seen regularly by the HSU medical staff of his various institutions. Dkt. No. 16

at ¶¶1,3, 81-83.

      A.    The Defendant’s Responsibilities at RCI

      As the HSU manager at Redgranite during the relevant period of the

plaintiff’s claims, the defendant’s duties involved the overall administrative

support and direction of the unit. Id. at ¶7. Specifically, she was responsible for

the direct supervision of the HSU nurses and ancillary staff; the management

and supervision of the health care services provided; and the development of

procedures, monitoring care plans, report preparation, and the provision of

liaison activities to other disciplines, institution units, and community health

care providers. Id. at ¶5. She also was charged with working with primary care

professionals to provide quality health care in an efficient and effective manner.

Id. at ¶7. She did not have authority to direct the delivery of that care or to

determine when patients would be seen by care providers, and she did not

normally provide direct care to patients. Id. at ¶8-10.



                                         3
      The defendant did not typically become aware of inmate HSRs unless the

triage nurse clinicians—the individuals charged with handling the requests—

determined that there was an emergency or that there was an issue of which

the defendant should be made aware. Id. at ¶67. Thus, if the triage nurse,

based on his or her professional judgment, could address the patient’s request,

the defendant would not see that request. Id. at ¶68.

      B.    The Plaintiff’s Medical Care

      After his transfer to Redgranite on June 3, 2015, the plaintiff contacted

the HSU regarding his low back pain. Id. at ¶¶84-85. The plaintiff says that

this was because he “experienced pain so debilitating it caused him to

collapse.” Dkt. No. 4 at 3. He says that he was not able to get medical

attention, and that only after his family began calling the institution and

complaining did he receive “any semblance of medical treatment.” Id. Based on

her examination of the plaintiff, a nurse diagnosed him with alteration in

comfort, provided a no recreation restriction and a low bunk restriction, and

gave him an ice bag, ibuprofen, and stretching instructions. Dkt. No. 16 at

¶86. He says he got a shot in his arm and got new medication “to relieve his

back pain on a temporary basis,” but he says that he has continued to suffer

severe pain over the past year and a half. Dkt. No. 4 at 3. The pain has

progressed to other areas, including his legs. Id.

      During July 2015, however, the plaintiff submitted numerous HSRs

regarding his low back pain and pain on the right side of his leg. Id. at ¶87;

                                        4
Dkt. No. 118-2 at 17-18, 189-190. Various HSU staff responded to these

requests by recommending walking, extending his low bunk restriction and ice

bag allowance, scheduling appointments for advance care practitioners, and

prescribing ibuprofen. Dkt. No 16 at ¶88; Dkt. No. 118-2 at 17-18, 189-190.

      The plaintiff’s advanced care provider saw him in August 2015,

diagnosed him with mild osteoarthritis—primarily due to his history of

weightlifting—and provided the plaintiff with various medications and an

involved treatment plan that included a follow-up in six to eight weeks. Id. at

¶¶90-95. The plaintiff was restricted to no weightlifting or contact sports until

further notice. Id. at ¶ 96.

      After further tests, the plaintiff had his follow-up appointment with the

advance care provider, was instructed to continue his treatment plan, and was

put on the waiting list for physical therapy. Id. at ¶¶97-98. He was then

consistently ordered and dispensed his prescribed medications. Id. at ¶99.

      On October 20, 20152, the plaintiff wrote directly to the defendant

regarding his continued back pain, the lack of an adequate diagnosis, and the

previously assumed link between his feet and his back pain. Dkt. No. 17-2 at

33; Dkt. No. 18-2 at 177. He asked the defendant to resolve his ongoing issues

and obtain an accurate diagnosis for his back pain by providing him an MRI or


2
 The amended complaint alleges that the plaintiff wrote directly to the
defendant on October 19 or 20, 2016.” Dkt. No. 4 at 3. The defendant, however,
attached a copy of the plaintiff’s letter to the declaration of Michelle Smith, the
human resources director at RGCI. Dkt. No. 17-2 at 33. The date the plaintiff
put on the letter is October 20, 2015. Id.
                                        5
a podiatrist appointment. Dkt. No. 16 at ¶101; Dkt. No. 18-2 at 177. In

response, the defendant said she had reviewed his medical record and found

no description or implication of any foot deformity. Dkt. No. 16, ¶102; Dkt. No.

18-3. She noted that his recent tests showed his pain to be linked with aging,

informed him that any further treatment he required would be determined by

his advanced care provider, and reminded him of his upcoming appointment in

early November. Dkt. No. 16 at ¶¶103-04; Dkt. No. 18-3.

      On November 10, 2015, a nurse saw the plaintiff for his chronic low back

pain and pain down his legs. Id. at ¶111. The plaintiff complained that his back

pain had not improved, and had worsened. Id.; Dkt. No. 18-2 at 10-11. The

nurse noted that the plaintiff requested an MRI of his back, wanted to know

why he could not lift weights again, and said that he could not see how weight

lifting would affect his back. Dkt. No. 16 at ¶112; Dkt. No. 18-2 at 10-11. The

nurse decided to seek MRI approval. Dkt. No. 16 at ¶113; Dkt. No. 18-2 at 10-

11. In the interim, the plaintiff was told to continue physical therapy exercises.

Dkt. No. 16 at ¶113; Dkt. No. 18-2 at 10-11. The nurse further directed a low

bunk restriction, provided additional and increased medications and imposed a

no recreation medical restriction. Dkt. No. 16 at ¶114; Dkt. No. 18-2 at 11.

      On December 1, 2015, a nurse saw the plaintiff for complaints of heel

pain. Dkt. No. 16 at ¶¶115-16; Dkt. No. 18-2 at 8. The nurse suggested that

the plaintiff follow up with nursing staff as needed, and his current pain

medications were continued. Dkt. No. 16 at ¶¶115-16; Dkt. No. 18-2 at 8-9.

                                        6
The plaintiff also was taught heel cord stretches; staff recommended he

perform the stretches three to four times a daily. Dkt. No. 16 at ¶116; Dkt. No.

18-2 at 9.

      The plaintiff’s MRI was completed on February 11, 2016, and he was

found to have mild to moderate multilevel degenerative changes. Dkt. No. 16 at

¶117; Dkt. No. 18-2 at 198.

      In response to his further medical concerns, HSU medical staff saw the

plaintiff regularly for exams and evaluations, and provided treatment plans and

pain medication, medical restrictions such as low bunk and cushioned insoles,

off-site specialty consultation and heel injections. Dkt. No. 16 at ¶118; Dkt. No.

18-1 at 102-126.

      The plaintiff was transferred to Dodge Correctional Institution on

December 6, 2017. Dkt. No. 16 at ¶123.

      C.     Plaintiff’s Inmate Complaints

      Because the defendant was the HSU manager, there were times when an

inmate complaint examiner would contact her for information about an

inmate’s complaints if the complaints related to nursing staff, or to medical

care. Id. at ¶29. In the plaintiff’s case, an inmate complaint examiner contacted

the defendant regarding complaints RGCI-2016-5375 and RGCI-2016-12098.

Id. at ¶30; Dkt. No. 17-2 at 14-15; Dkt. No. 17-3 at 7-8.

      Complaint RGCI-2016-5375, received in the examiner’s office on March

14, 2016, was about purportedly inadequate medical care for the plaintiff’s

                                        7
feet, which he believed to be the source of his back pain. Dkt. No. 17-2 at 1,

14-15. The plaintiff complained that he was denied his request to see the

podiatrist, which he previously had discussed with a nurse. Dkt. No. 17-2 at

14-15.

      The examiner contacted the defendant regarding the complaint. Dkt. No.

16 at ¶ 34. The defendant reviewed the plaintiff’s medical record, noted the

plaintiff’s correspondence with the HSU staff about his issue, and informed the

examiner that the staff had responded to the plaintiff’s request by telling him to

discuss it with the PT. Id. at ¶¶ 35-36; Dkt. No. 17-2 at 2. She further noted

that the plaintiff had sent the request to the HSU generally and not directly to

her, that an MRI done in February showed the plaintiff had osteoarthritis, and

that the physical therapist had provided the plaintiff with orthotics. Dkt. No. 16

at ¶¶37-38; Dkt. No. 17-2 at 2. She also mentioned that the plaintiff had been

diagnosed with pes planus pronation of his feet, but that no podiatrist

appointment had been recommended. Dkt. No. 16 at ¶39; Dkt. No. 17-2 at 2.

      Based on this information, the examiner found that the plaintiff was not

being denied appropriate care. Dkt. No. 16 at ¶40; Dkt. No. 17-2 at 2-3. The

plaintiff had seen, and had continued to see, medical staff concerning his

problems, and there was no reason to believe his needs were not being met or

that his care was inadequate. Dkt. No. 16 at ¶¶40,43; Dkt. No. 17-2 at 2. The

examiner noted that the plaintiff’s disagreement with the level of care was a

matter of professional medical judgment. Dkt. No. 16 at ¶41; Dkt. No. 17-2 at

                                        8
2. The examiner recommended dismissal of the complaint, and the

recommendation was accepted. Dkt. No. 16 at ¶¶ 44-45; Dkt. No. 17-2 at 3-4.

The plaintiff’s appeal was denied. Dkt. No. 16 at ¶46; Dkt. No. 17-2 at 9.

       Complaint RGCI-2016-12098 was received by the inmate complaint

examiner’s office on June 13, 2016. Dkt. No. 16 at ¶48; Dkt. No. 17-3 at 1. The

plaintiff complained that on June 01, 2016, the Special Needs Committee

denied his request for soft inserts, which had been recommended by a UW

podiatrist. Dkt. No. 16 at ¶49; Dkt. No. 17-3 at 7.

       An examiner contacted the defendant about the complaint. Dkt. No. 16

at ¶51; Dkt. No. 17-3 at 2. The defendant reviewed the record and informed the

examiner that a UW podiatrist had recommended soft inserts for the plaintiff,

but the plaintiff had submitted his request for the inserts prior to a scheduled

follow-up appointment with another doctor and therefore prior to an order for

insoles being issued. Dkt. No. 16 at ¶¶52-54; Dkt. No. 17-3 at 2. She also

informed the examiner that the cork insoles the plaintiff had had since 2014

complied with the UW podiatrist’s soft insole recommendation. Dkt. No. 16 at

¶55; Dkt. No. 17-3 at 2.

       Based on this information, the examiner recommended dismissal of the

complaint, and the plaintiff’s complaint was dismissed. Dkt. No. 16 at ¶¶56-57;

Dkt. No. 17-3 at 2. The plaintiff did not appeal the dismissal. Dkt. No. 16 at

¶58.



                                        9
II.    Standard of Review

       Federal Rule of Civil Procedure 56 provides that the court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016). A fact

is “material” if it “might affect the outcome of the suit” under the applicable

substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute of fact is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. The court construes all facts and

reasonable inferences in the light most favorable to the non-movant. Bridge v.

New Holland Logansport, Inc., 815 F.3d 356, 360 (7th Cir. 2016).

III.   Analysis

       The defendant argues that the court should grant summary judgment in

her favor because she had no direct involvement in the plaintiff’s medical care.

She provided no direct care to the plaintiff for his foot and back problems, she

was not involved in the decision to place the plaintiff on physical therapy and

she was not authorized to make or change any of the plaintiff’s treatment

plans. She maintains that she adequately responded to the complaint

examiner’s inquiries regarding the plaintiff’s inmate complaints about his

medical care, and to the plaintiff’s direct letter to her in which he complained of

inadequate medical care. Her responses to those communications were based



                                        10
on her review of the plaintiff’s medical records, which she argues showed that

the plaintiff was receiving constant care.

      The plaintiff contends that because he wrote to the defendant and

explained his medical issues, she was aware of his suffering. He argues that he

asked the defendant for help, but that she ignored him.

      The first section of the plaintiff’s opposition brief is titled, “The Defendant

Is Subject To Supervisory Liability.” Dkt. No. 19 at 1. In the body of the

argument, however, he notes that he must show that the defendant was

personally involved in the alleged violations, and cites some of the cases that

establish that requirement. Id. at 1-2. To the extent that the plaintiff means to

argue that because the defendant was the manager of the HSU, she was

responsible for the actions of anyone else, his argument fails. “Section 1983

does not create collective or vicarious responsibility. Supervisors are not

responsible for the errors of their subordinates.” Pacelli v. deVito, 972 F.2d

871, 878 (7th Cir. 1992). As the court explained in its order directing the

plaintiff to amend his original complaint, and as the plaintiff appears to

acknowledge in the body of his opposition brief, the plaintiff must show that

the defendant was personally involved in the constitutional deprivation he

alleges.

      In the amended complaint, the plaintiff did not mention the defendant

until the bottom of the third page. Dkt. No. 4 at 3. He alleged that he wrote to

the defendant, explaining his pain and asking to be scheduled for an MRI or a

                                         11
podiatrist appointment. Id. He conceded that she responded to that letter two

or three days later, but asserted that “without having examined” him, she told

him she’d reviewed his medical records and did not see anything about his foot

problems (even though he’d filed “numerous notations from WCI.”) Id. at 4. The

amended complaint alleged that the plaintiff wrote the defendant again,

explaining that an off-site specialist had made certain recommendations, but

that he hadn’t received what the specialist had recommended. Id. He said that

the defendant responded by “accus[ing]” him of asking for a thicker mattress,

and saying that doctors could not go straight to certain medications, and that

the specialist only made recommendations. Id. The official record does not fully

support this version of events, but even if it did, these allegations do not prove

that the defendant was directly involved in the violations the plaintiff described.

      The record demonstrates that the only direct interaction between the

plaintiff and the defendant regarding the medical care the plaintiff was

receiving for his back pain was the letter the plaintiff sent to the defendant on

October 21, 2015. In the letter, the plaintiff explained his debilitated state and

the purportedly inadequate diagnoses for his back pain. The defendant

responded the same day noting that the plaintiff had been provided medical

testing that suggested that his pain was due to aging. She explained to the

plaintiff that she did not determine what care he would receive—his advanced

care provider would do that, and she reminded him that he had an



                                        12
appointment with that provider coming up. She suggested he bring his

concerns up at that time.

      The court agrees that these facts, along with the inmate complaints the

defendant reviewed, show that the defendant was aware that the plaintiff was

complaining about his medical care. But mere knowledge is not enough to

prove liability for a constitutional violation under §1983. “An official satisfies

the personal responsibility requirement of section 1983 if she acts or fails to

act with a deliberate or reckless disregard of plaintiff’s constitutional rights, or

if the conduct causing the constitutional deprivation occurs at her direction or

with her knowledge and consent.” Crowder v. Lash, 687 F.2d 996, 1005 (7th

Cir. 1982) (citations omitted).

      The record does not support the plaintiff’s contention that the defendant

ignored him. She responded to his letter. She reviewed his medical file. She told

him she did not see any mention in it of any foot deformity, explained what she

did see (a diagnosis that his problems were related to aging), and informed him

that she wasn’t the person who made the decisions about his medical care. She

advised him to raise his concerns with the advanced care specialist—the

person who did have the ability to make decisions about his treatment and

care. The record does not support a conclusion that the defendant failed to

act—she responded to the plaintiff when he contacted her directly, and when

the examiner contacted the defendant about the plaintiff’s complaints, she

provided the requested information. The record does not support a conclusion

                                         13
that the defendant disregarded the plaintiff’s constitutional rights. She was not

in charge of his care, could not direct treatment, was not the person who

decided what medicine or procedures he would receive. She did not direct

anyone to ignore or disregard the plaintiff’s condition. She did not consent to

anyone else ignoring or disregarding the plaintiff’s condition.

      In fact, the record shows that every time the plaintiff submitted HSU

requests, someone responded or addressed those requests. The plaintiff’s

argument really boils down to the fact that he disagrees with how his diagnoses

and treatments proceeded. He disagreed with opinions that his weight lifting

could have caused his problems. He disagreed with the timing of his MRI. He

disagreed with various treatments—walking, stretches, continuing certain pain

medications. The court understands that some of these treatments did not

provide relief immediately, or the relief that the plaintiff hoped for. But the

defendant did not make any of these diagnoses, or prescribe any of these

treatments. And even if she had, “neither medical malpractice nor a mere

disagreement with a doctor’s medical judgment amounts to deliberate

indifference . . . .” Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005) (citing

Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

      On this record, no reasonable jury could conclude that this defendant—

the manager of the health services unit who got one complaint letter from the

plaintiff and who reviewed two of his inmate complaints—was personally

involved in acts evidencing deliberate indifference to the plaintiff’s serious

                                         14
medical needs. Given that, the court must grant summary judgment in favor of

the defendant and dismiss the case.

IV.   Conclusion

      The court GRANTS that the defendant’s motion for summary judgment.

Dkt. No. 14.

      The court ORDERS that this case is DISMISSED.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

                                          15
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin, this 4th day of January, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                       16
